Title: To Thomas Jefferson from John Smith, 13 March 1806
From: Smith, John
To: Jefferson, Thomas


                        
                            My Dear Sir
                            
                            Thursday Even. 13 Mch. 1806
                            
                        
                        The strain of opposition, has prevented our taking the vote on Gen. Armstrongs nomination. I do trust that it
                            will be successfully taken tomorrow. 
                  I hope you are better to day & that you will believe me to be yours in all
                            weather.
                        
                            John Smith
                            
                        
                    